DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,7, 12, 15, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo ( US Pub no. 2017/0154927 A1) in view of Zhang (US Pub no. 2020/0083490 A1) as cited in IDS.
Regarding claim 1,  Jo et al discloses A display panel(10), comprising: a base substrate(111)[0037], and a light-emitting device (OLED including 251,253,254)and an encapsulation structure (260)sequentially arranged on the base substrate(111)[0058][0065]; wherein the encapsulation structure(260) comprises at least one first encapsulation film layer, the first encapsulation film layer comprises at least two inorganic layers (261/263)arranged in a stack (fig. 3) [0065]; and wherein the display panel(10) further comprises: a photoelectric device(300) located on a side, away from the light-emitting device(OLED including 251,253,254), of the encapsulation structure(260), wherein the photoelectric device(300) has a
light-transmitting area(RE,GE,BE)[0071], and an orthographic projection area of the light-emitting device (OLED including 251,253,254)on the base substrate(111) is located in an orthographic projection area of the light-transmitting area (RE,GE,BE)on the base substrate(111) (fig. 3).
However, Jo et al fails to teach refractive indexes of the at least two
inorganic layers sequentially increase in a direction close to the light-emitting
device, the first encapsulation film layer is configured to adjust an angle of an
ambient light incident on the light-emitting device to reduce the ambient light
reflected from the display panel.
Zhang et al discloses  refractive indexes of the at least two
inorganic layers sequentially increase in a direction close to the light-emitting
device[0051-0053], the first encapsulation film layer (103)is configured to adjust an
angle of an ambient light incident on the light-emitting device to reduce the ambient light
reflected from the display panel[0032][0059].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jo et al with the teachings of Zhang et al to  effectively increase stability and light performance of the display panel.
Regarding claim 7, Jo et al discloses a method for manufacturing a display panel(10) fig. 3, comprising: providing a base substrate(111)[0037]; forming a light-emitting device(OLED including 251,253,254) on the base substrate(111); forming an encapsulation structure (260)on a side, away from the base substrate(111)[0058][0065]
of the light-emitting device(OLED including 251,253,254), wherein the encapsulation structure (260)comprises at least one first encapsulation film layer, the first encapsulation film layer comprises at least two inorganic layers (261/263)arranged in a stack(fig. 3) [0065]; and wherein the method further comprises: forming a photoelectric device (300)on a side, away from the light-emitting device(OLED including 251,253,254), of the encapsulation structure(260), wherein the photoelectric device (300)has a light-transmitting area(RE,GE,BE)[0071], and an orthographic projection area of the light-emitting device (OLED including 251,253,254), on the base substrate (111)is located in an orthographic projection area of the light-transmitting area(RE,GE,BE) [0071]on the base substrate(111) fig. 3.
However, Jo et al discloses  and refractive indexes of the at least two inorganic layers sequentially increase in a direction close to the light-emitting device, the first encapsulation film layer is configured to adjust an angle of an ambient light incident on the light-emitting device to reduce an amount of ambient light reflected from the display panel.
Zhang et al discloses  refractive indexes of the at least two
inorganic layers sequentially increase in a direction close to the light-emitting
device[0051-0053], the first encapsulation film layer (103)is configured to adjust an
angle of an ambient light incident on the light-emitting device to reduce the ambient light
reflected from the display panel[0032][0059].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jo et al with the teachings of Zhang et al to  effectively increase stability and light performance of the display panel.
Regarding claim 12, Jo et al discloses wherein	the display panel (10) further comprises a thin film transistor TFT (210)located between
the base substrate (111) and the light-emitting device(OLED including 251,253,254)[0055][0058].
Regarding claim 15, Jo et al discloses wherein the photoelectric device (300)comprises a first electrode(310), a PIN structure (350,(331,332,333-blend of donor and acceptor materials [0072]) ,320) and a second electrode (360), which are sequentially stacked in a direction away from the encapsulation structure (260) fig. 3) [0065-0068].
Regarding claim 17, Jo et al discloses wherein, before forming the light-emitting device (OLED including 251,253,254), on the base substrate(111), the method further comprises forming a TFT (210)on the base substrate(111); and the forming the light-emitting device( OLED including 251,253,254), e on the base substrate(111) comprises:
forming a light-emitting device (OLED including 251,253,254),  on a side, away from the base substrate(111), of the TFT(210) [0055][0058].
Regarding claim 20, Jo et al discloses wherein the forming the photoelectric device (300)on the side, away from the light-emitting device (OLED 251,253,254), of the encapsulation structure (260) comprises: forming a first electrode(310), a PIN structure(350,(331,332,333-blend of donor and acceptor materials [0072]) ,320)  and a second electrode (360) sequentially on a side, away from the light-emitting device(OLED 251,253,254), of the encapsulation structure (260) [0065-0068] fig. 3.
Claim(s) 2, 3, 8, & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo ( US Pub no. 2017/0154927 A1) in view of Zhang (US Pub no. 2020/0083490 A1) as cited in IDS as applied to claim 1 and claim 7 and further in view of  Choi ( US Pub no. 2018/0047800 A1).
Regarding claim 2, Jo et al as modified by Zhang et al discloses all the claim limitations of claim 1 and Jo et al further teaches wherein the encapsulation structure further comprises a second encapsulation film layer (400) stacked with the first encapsulation film layer (260) [0085][0065] but fails to teach the second encapsulation film layer is doped with a light absorption particle, and the light absorption particle is configured to absorb an ambient light incident on the second encapsulation film layer.
However, Choi et al discloses an organic light emitting display device wherein a
second encapsulation film layer (QL) stacked with the first encapsulation film
layer(TFE), the second encapsulation film layer(QL) is doped with a light absorption
particle(QD), and the light absorption particle(QD) is configured to absorb an ambient
light incident on the second encapsulation film layer[0034] fig. 2b. It would have been
obvious to one of ordinary skill in the art before the effective filing date of the invention
to modify Jo et al &  Zhang et al with the teachings of Choi et al in order to output light from the pixel areas.
Regarding claim 3, Jo et al as modified by Zhang et al discloses wherein the
encapsulation structure comprises the first encapsulation film layer (261), the second
encapsulation film layer (263)and the first encapsulation layer stacked in a direction
away from the base substrate(111) [0065-Jo et al] but fails to teach the first encapsulation film layer comprises three inorganic layers arranged in a stack.
However, Choi et al discloses the second encapsulation film layer ( QL) and a
first encapsulation layer (TFE)stacked in a direction away from a base substrate (BS1),
and the first encapsulation film layer (TFE)comprises three inorganic layers arranged in
a stack (AL1/AL2 of Cl1/CL2 are multilayered, therefore three inorganic layers would
exist) fig. 2b/ fig 3a/3c)[0079-0082][0070-0075]. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the invention to modify Jo et al & Zhang et al with the teachings of Choi et al to maximize the intensity of reflective light in a particular wavelength.
Regarding claim 8, Jo et al as modified by Zhang et al discloses all the claim limitations of claim 7 and further teaches wherein the forming the
encapsulation structure (260) on the side, away from the base substrate(111), of the light- emitting device(OLED including 251,253,254), comprises: forming at least two inorganic layers(261/263) stacked on a side, away from the base substrate(111), of the light-emitting device to obtain the first encapsulation film layer(260);
and forming a second encapsulation film layer (400)on a side, away from the light-
emitting device(OLED including 251,253,254), of the first encapsulation film layer(260) but fails to teach wherein the second encapsulation film layer is doped with a light absorption particle, and the light absorption particle is configured to absorb an ambient light incident on the second encapsulation film layer.
However, Choi et al discloses an organic light emitting display device wherein a
second encapsulation film layer (QL) stacked with the first encapsulation film
layer(TFE), the second encapsulation film layer(QL) is doped with a light absorption
particle(QD), and the light absorption particle(QD) is configured to absorb an ambient
light incident on the second encapsulation film layer[0034] fig. 2b. It would have been
obvious to one of ordinary skill in the art before the effective filing date of the invention
to modify Jo et al &  Zhang et al with the teachings of Choi et al in order to output light from the pixel areas.
Regarding claim 11, Choi et al discloses wherein the second encapsulation film
layer (QL) is an organic layer, and the light absorption particle (QD)is an inorganic
particle[(0067-0068]
Claim(s) 14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo ( US Pub no. 2017/0154927 A1) in view of Zhang (US Pub no. 2020/0083490 A1) as cited in IDS as applied to claim 1 and further in view of  Han (US Pub no. 2012/0326131 A1-as cited in IDS).
Regarding claim 14, Jo et al as modified by Zhang et al discloses all the claim limitations of claim 1 but fails to teach wherein the photoelectric device is a transparent device, and a thickness of the photoelectric device is 150 nm to 240 nm.
Han et al discloses wherein the photoelectric device is a transparent device [0062]but fails to teach  a thickness of the photoelectric device is 150 nm to 240 nm.  It would have been obvious to one of  ordinary skill in the art before the effective filing date of the invention to achieve a thickness of the photoelectric device is 150 nm to 240 nm through routine experimentation to optimize a translucent characteristic. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Jo et al & Zhang et al to minimize deterioration of the light transmission from the OLED.
Regarding claim 16, Jo et al as modified by Zhang et al discloses all the claim limitations of claim 1 and further teaches wherein the display panel (10)further comprises a base on a side, away from the encapsulation structure (260), of the photoelectric device(300), and a bonding layer between the photoelectric device (300)and the encapsulation structure(260) but fails to teach the base is flexible.
However, in the same endeavor, Han et al teaches a transparent polymer film as a flexible base (50-encapsulation member).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Jo et al & Zhang et al with the teachings of Han et al to provide protection to the light emitting device and solar cell.
Allowable Subject Matter
The indicated allowability of claims 4 & 9  are withdrawn in view of the newly discovered reference(s) to Jo ( US Pub no. 2017/0154927 A1) in view of Zhang (US Pub no. 2020/0083490 A1).
Rejections based on the newly cited reference(s) are above.
Claims 5, 6, &  19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 5 including:  a thickness of the semiconductor film is smaller than a thickness of the PIN structure was not found in the prior art  of record. 
Claim 6 is objected to since it is dependent on claim 5.
Claim 13 is objected to since it is dependent on claim 5.
The limitation of claim 19 including:  a thickness of the semiconductor thin film is less than a thickness of the PIN structure; forming a bonding layer on a side, away from the flexible base, of the
photoelectric device; bonding the photoelectric device to the encapsulation structure through the bonding layer; and stripping off the rigid base substrate was not found in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813